DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/22 has been entered.
Response to Arguments
Applicant's arguments filed 02/09/22 have been fully considered but they are not persuasive. 
Applicant either did not respond or did not sufficiently respond to each of the objections and rejections of the prior Office Action and has added new matter to the claims. It is noted that the originally filed application included claims 1-14. Subsequently claims 15-25 were added. However, applicant only provided a partial indication as to where each of the claims as presented/amended are allegedly supported within the originally filed application. The prior request that applicant specify and provide the specific text of the originally filed specification that supports each entire claim, individual amendment, including claims not originally filed, and each element as described and provided for in each claim is repeated.

Applicant asserts the controller is disclosed in the paragraphs 0066-0068.   While the passages mention a computer, there is no mention of the computer being programmed with specific instructions of claims 1 and those recited in further claims providing for specific instructions. Applicant has not identified where it is disclosed that the computer is programmed with the specific instructions recited throughout the claims. Claim 1 and further claims are directed to new matter. 
	Applicant asserts claim 2 is supported by paragraph 0136. The examiner disagrees. The paragraph states “ In some aspects, the library chamber may be connected to modules of thermal regulation, including both heating and cooling, to promote optimal cell growth.” This is not consistent with claim 2. The paragraph does not state the chamber comprises a heating element and thermometer nor that the heater is configured to cycle a temperature of said platform between first and second containers. There is no description of any thermometer. The modules of thermal regulation are described as heating and cooling.  Therefore 1119 is not a thermometer. The claim is directed to new matter.
	As to claim 15, it is noted that while paragraph 0136 describes a micro-impeller, there is no mention of such being coupled to the plurality of containers. This is not consistent with paragraph 0136.

	 It is noted that applicant does not identify support for claim 13-14, 16-19, and 21-25 and the examiner fails to locate support for such claims. 
The amended drawing and specification do not illustrate and identify (by corresponding reference numerals) each and every structural element of each of the claims including the structural nexus/connectivity of the elements as recited in the claims. It is hereby requested that applicant specify what reference numeral and/or labeling in the drawings corresponds to each positively claimed structural element in all of the claims. For example, pump of the pipette, library preparation chamber, and coating coupled to an interior surface of…. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract employs legal phraseology such as “comprise” and “configured to”.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The examiner fails to locate a description of the claimed invention and what structures disclosed in the length 96-page specification are intended to correspond to the positively claimed structural elements of claims 1-6, 8, and 13-25 and where each of the specific instructions of the controller are disclosed. If applicant disagrees, it is hereby requested that applicant provide for the specific text that describes the claimed invention including specific text that describes each of the specific claimed structural elements and instructions of each claim (1-6, 8, and 13-25) as claimed and provide for where such invention and each structural element is illustrated in the drawings. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entire system including the respective positively claimed structures such as pipette comprising a pump, fluid handling 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 1-2 are objected to because of the following informalities:  The paragraph designator “(c)” was not deleted from claim 1 and now appears to be directed to the “an automation translation stage” which is an element of the fluid handling system. Therefore, the paragraph should be further indented to the same extent as the “an automated translation stage” paragraph. It appears as “(c)” should be deleted and last paragraph now labeled as “(d)” be labeled as “(c)” and “(e)” in claim 2 be amended to “(d)”. 
Appropriate correction is required. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 

	It is noted that the term “or” provides for alternatives. Therefore, if applicant does chose to positively claim structures recited in such clauses. Applicant should choose one because the alternatives recited in the claims are distinct species.
	As to claim 1 and the further claims directed to “instructions”, it is noted that each of the claims do not require the instructions to be given/transmitted to any specific structural element. There is no indication as who/what is required to receive, read, and implement such instructions. 
In claims 2 and 5-6, respectively it is noted that the phrases “library preparation ”; and “sequencing” do not provide for any further structural elements of the respective chambers. The phrases are directed to the intended use of the respective chambers. Just because a broad library preparation and sequencing can be performed in, at, on, etc. relative to the chambers does not mean that the chambers themselves comprise sufficient structure that perform the acts nor anything else nor is limited to only being used for the recited respective intended uses.
It is noted that the “flow cell” is not defined by any specific structures in the claims.  	 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8 and 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for each of the claims is not found in the originally filed specification as stated above in the Response to Arguments.  The examiner fails to locate any description of a platform the first and second subsets of plurality of chambers (as provided throughout the claims) including each container of the first subset of containers comprising an isolated nucleic acid sequence; an actuator coupled to said automated translation state, wherein said automated translation stage and said actuator are configured to translate said fluid handling system over said platform; a controller programmed to implement each of the specific instructions (are not found in the original specification) provided for throughout the claims; a heating chamber comprising a heating element and a thermometer, a mechanical mixer comprising a motor mechanically coupled to said plurality of containers…, and a gas cylinder comprising a gas …fluidically connected with the fluid handling system….

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, 18-20, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is noted that the fluid handling system is now defined as a robotic arm comprising…., and automated translating stage ….comprises and actuator. As such, the actuator and stage are the fluid handling system. Therefore, it is unclear how the actuator and stage translate themselves. It is presumed that applicant intends for the robotic arm to be translated. If so, then the claim should clearly provide for such. See also the last paragraph of claim 1, the controller is not required to be coupled to any specific structure of the fluid handling system.
It is unclear how the controller can “implement” the instructions. The controller (not a mechanical device) is not alone structurally capable of performing the instructions recited throughout the claims 1, 14, 18, and 24-25. 
As to claims 3-4, it is unclear what is structurally required of the flow cell for it be structurally capable of performing such reactions because the “configured to” clause does not provide for any structural elements of the flow cell.  
As to claim 8, it is unclear what is the structural nexus of the one or more pumps to the pump of the pipette recited in claim 1. It is unclear if the one or more pumps of claim 8 include the prior pump of claim 1 or different from the pump of claim 1. If different, then it is unclear what is the structural nexus/connectivity of the one or more pumps to the prior positively claimed structural elements of claim 1. 
The term “proximal to” in claim 18 is a relative term which renders the claim indefinite. The term “proximal to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term does not provide for any definite relative structural location nor linear distance value between any structures. What may be considered as “proximal to” by one person may not be considered as such by another and vice versa.
As noted above, claim 1 has now been amended such that the fluid handling system is defined by specific structures. However, none of such specific structures are recited as having any interior surface. Therefore, it is unclear where in the fluid handling system as now defined in claim 1 the antifouling coating of claim 19 is required to be located.  Furthermore, based upon the same rationale, it unclear what structure of the fluid handling system the gas cylinder of claim 20 is required to be fluidically connected. Furthermore, it is presumed that it is intended for the pipette to be configured to spray…. However, the examiner fails to locate any description within the originally filed specification of anything being employed to spray any containers with gas as claimed. The term “spray” nor any conjugate thereof is found in the . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 13-25 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Barrett et al., US 10,207, 271 (cited by applicant on IDS filed 2/9/22). 
Barrett discloses a nucleic acid library preparation system equivalent to that as claimed. The system includes: a thermal chip module comprising multiple CLC reaction wells; one or more plate locations (plurality of containers including subset of sample containers and reagent containers); a robotically controlled liquid handler (fluid handling system including robotic arm and pipette/pump) configured to transfer liquid between the one or more plate locations and the thermal chip module; and a bulk reagent dispenser configured to access each CLC reaction well of the thermal chip module. (Abstract; Figures 1-13 and descriptions thereof).
An example of a sample cartridge is shown in FIG. 3. This sample cartridge includes two wells; a first for the user to add a sample of interest (4) and a second that has a genetic barcoding reagent (5) (barcode nucleic acid sequence reagent) that will mark the nucleic acid 
The system includes on main deck (18) (platform) including two independently controlled thermal chip modules (19 and 20) (sample and reagent containers); sample and consumable reagent cartridge locations (24; e.g., as a removable cartridge masterblock); (d) locations for additional components (25), including wash reservoirs, magnetic bead suspension well, etc.; and (d) a purification head (23) capable of (i.e., configured for) accessing locations required to purify nucleic acids of a nucleic acid library generated by the device (e.g., the magnetic bead suspension well); and (e) a sample/reagent dispensing head (22) (pipette attached to robotic arm on a translatable stage, actuated by an actuator) capable of (i.e., configured for) accessing all wells of the cartridges at each of the thermal chip modules (19 and 20), the sample and consumable reagent cartridges (24) (sample and reagent containers), and other liquid handling locations.  As shown in FIG. 6, the device includes a planar surface gantry (26) and a Z-axis drives (27) (automated translation stage and actuator above platform that translates the robotic arm/pipette) that are configured to be operably connected to the sample/reagent dispensing and purification heads (elements 22 and 23 in FIG. 5) (robotic arm/pipette comprising a pump; claims 1 and 8).
The chip module may also include a heating element, for example, an etched foil heater electrically connected to a controller, the controller being programmed to activate the heating 
The systems include computer controllers for operating the devices, where the controllers further include one or more computer elements for complete automation or partial automation of a device as described herein. In some embodiments, the controllers include a computer having a computer readable storage medium with a computer program stored thereon, where the computer program when loaded on the computer includes instructions (claims 1, 13-14, 21-25) for actuation the device to perform a CLC mediated NGS library production protocol, e.g. (controller programmed with instructions and coupled to the fluid handling system; “Computer Controllers”; starting at column 17; “Methods of NGS Library Preparation” beginning at column 13; “NGS library preparation protocol” beginning at column 16).
As to claim 2, the reference discloses an aspect of the thermal chip modules is that they are thermally controlled, such that the temperature of the environment defined by each node (and therefore experienced by a CLC reaction well therein) may be controlled, e.g., including precisely controlled, e.g., to a tenth of degree or better. The range of temperature control may vary, where in some instances the temperature may be controlled between 4 to 120.degree. C., such as 4 to 98.degree. C. To provide for thermal control, the thermal chip module may include heating and/or cooling elements. For example, the thermal chip module may include a cooling 
 As  to claims 3-6, it is noted that the wells of the cartridges/thermal chips in which sequence reactions are conducted can be considered as flows cells, pores, and/or chambers comprising a flow cell.
As to claims 15-16, in some instances, a given cartridge location may be configured to be agitated, e.g., where the plate location is a shaker unit. As such, it may include an agitator (e.g., vibrator or shaker component). While the frequency of the movement of the cartridge location provided by the agitator component may vary, in some instances that agitator may be configured to move the cartridge location between first and second positions. (column 9,  lines 8-19).
As to claim 17, [r]eagents that may be dispensed into the different CLC reaction wells by the sample/reagent dispenser include, but are not limited to: dNTPs, enzymes (e.g., polymerases, nucleases, ligases, etc.), primers, platform specific sequencing adaptors (which may or may not be integrated with the primers), etc. (column 15, line 66 – column 16, line 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/Primary Examiner, Art Unit 1798